EXHIBIT K
Romes, Ana

From:                                      Lockerby, Michael J.
Sent:                                      Monday, March 18, 2019 5:02 PM
To:                                        Cleminshaw, Nicole M; anisa.somani@probonolaw.com; acelli@ecbalaw.com;
                                           akaufman@ecbalaw.com; AllisonRiggs@southerncoalition.org;
                                           Andrew.Hanson@probonolaw.com; cameron.kistler@protectdemocracy.org;
                                           dlmlcwas@skadden.com; Geoffrey.Wyatt@probonolaw.com;
                                           JaclynMaffetore@southerncoalition.org; jeffloperfido@scsj.org;
                                           larry.schwartztol@protectdemocracy.org; Lauren.Eisenberg@probonolaw.com;
                                           Sam.Levor@probonolaw.com; Sean.Tepe@probonolaw.com;
                                           Zachary.Martin@probonolaw.com; Davis, Bill; Romes, Ana; Evans, Eli L.
Cc:                                        Davis, Bill; Romes, Ana; Evans, Eli L.
Subject:                                   FW: [Ext] RE: LULAC v. PILF and Adams: Subpoena to Skadden
Attachments:                               20190317.zip


Dear Counsel:

Attached please find documents produced by Skadden Arps in response to Defendants’ subpoena.

I have yet to hear whether Mr. Albertson personally is represented by counsel in this matter.



Michael J. Lockerby
Foley & Lardner LLP
3000 K Street, N.W. | Suite 600
Washington, DC 20007-5109
P 202.945.6079

View My Bio
Visit Foley.com




 AUSTIN                     DETROIT                MEXICO CITY         SACRAMENTO          TAMPA
 BOSTON                     HOUSTON                MIAMI               SAN DIEGO           WASHINGTON, D.C.
 CHICAGO                    JACKSONVILLE           MILWAUKEE           SAN FRANCISCO       BRUSSELS
 DALLAS                     LOS ANGELES            NEW YORK            SILICON VALLEY      TOKYO
 DENVER                     MADISON                ORLANDO             TALLAHASSEE




From: Haberman, Lauren A <Lauren.Haberman@skadden.com>
Sent: Monday, March 18, 2019 4:11 PM
To: Lockerby, Michael J. <MLockerby@foley.com>
Cc: Carney, David E <David.Carney@skadden.com>; Davis, Bill <WDavis@foley.com>; Romes, Ana <aromes@foley.com>;

                                                                   1
Evans, Eli L. <EEvans@foley.com>
Subject: RE: [Ext] RE: LULAC v. PILF and Adams: Subpoena to Skadden

** EXTERNAL EMAIL MESSAGE **
Attached is an unsecured zip file. Please let me know if you encounter any issue accessing the documents. Thank you.

From: MLockerby@foley.com [mailto:MLockerby@foley.com]
Sent: Saturday, March 16, 2019 7:49 AM
To: Haberman, Lauren A (NYC)
Cc: Carney, David E (WAS); WDavis@foley.com; aromes@foley.com; EEvans@foley.com
Subject: [Ext] RE: LULAC v. PILF and Adams: Subpoena to Skadden

Thank you.

I cannot get the password to work. Also, if Defendants seek to depose Steve Albertson, will the Skadden OGC be
representing him in connection with that?



Michael J. Lockerby
Foley & Lardner LLP
3000 K Street, N.W. | Suite 600
Washington, DC 20007-5109
P 202.945.6079

View My Bio
Visit Foley.com




 AUSTIN                     DETROIT        MEXICO CITY         SACRAMENTO           TAMPA
 BOSTON                     HOUSTON        MIAMI               SAN DIEGO            WASHINGTON, D.C.
 CHICAGO                    JACKSONVILLE   MILWAUKEE           SAN FRANCISCO        BRUSSELS
 DALLAS                     LOS ANGELES    NEW YORK            SILICON VALLEY       TOKYO
 DENVER                     MADISON        ORLANDO             TALLAHASSEE




                                                          2
